Citation Nr: 0627464	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

.J. Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1965 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. 

In an April 2003 rating decision, the RO granted service 
connection for peripheral neuropathy in each lower extremity 
and assigned a separate 10 percent rating for each.  The 
ratings of these disabilities are not before the Board.  

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge. A transcript of 
this hearing is in the claims folder.  

In August 2005, the appeal was remanded to the RO for further 
development.  As the requested development has been 
completed, no further action is required to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998). 


FINDING OF FACT

Diabetes mellitus, type II, requires insulin and a restricted 
diet without regulation of activities and diabetic 
retinopathy is not shown.


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 20 
percent for diabetes mellitus, type II, have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.119, Diagnostic Code 7913 (2005).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter dated 
in February 2002 on the underlying claim of service 
connection.  The veteran was notified that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit private medical records or 
with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession.  The notice included the 
general provision for the effective date of the claim, that 
is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the degree of disability assignable for 
the claim for increase for was not provided, as the claim for 
increase followed the initial grant of service connection and 
a disability rating was made, other statutory and regulatory 
provisions were applied to ensure that the veteran received 
the proper notice as to the rating in the statement of the 
case as required by 38 U.S.C.A. § 7105(d).  See Dingess at 19 
Vet.App. 490-92.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained VA records and has 
afforded the veteran VA examinations.  As the veteran has not 
identified additional records, pertinent to the claim, which 
have not been obtained or sought by the RO, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required. 

REASONS AND BASES FOR FINDING AND CONCLUSION


Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4. The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

From the original grant of service connection, diabetes was 
rated 20 percent disabling under Diagnostic Code (DC) 7913.  
Such an evaluation is warranted for diabetes mellitus that 
requires insulin and a restricted diet or oral hypoglycemic 
agent and a restricted diet.  The criteria for the next 
higher rating under DC 7913, 40 percent, require insulin, a 
restricted diet, and regulation of activities.  

In addition, Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  As noted above, the RO has assigned separate 10 
percent ratings for peripheral neuropathy in each lower 
extremity.  

On the basis of VA examinations in May 2002, April 2003, and 
August 2005, as well as VA records from 2002 to 2005, the 
record shows that the veteran requires insulin and he has to 
watch his diet, which are the criteria for a 20 percent 
rating. The criteria for the next higher rating, 40 percent, 
in addition to insulin dependence and a restricted diet, 
requires regulation of activities. The evidence as to the 
regulation of activities does not show that the veteran has 
had his activities regulated as a result of diabetes 
mellitus. In fact, the available clinical record demonstrates 
that the veteran has been urged to exercise as a means of 
controlling his weight and other problems.  The record does 
not show that his diabetes has resulted in any required 
restriction of physical activity.

As for complications of diabetes, there is peripheral 
neuropathy of the lower extremities and each extremity is 
service-connected and separately rated.  Diabetic retinopathy 
was not found on a recent VA eye examination and service 
connection has also been denied for peripheral vascular 
disease, hypertension, and kidney disability.  Service 
connection has also been assigned for bilateral defective 
hearing, but such is not a complication of diabetes mellitus.  

In a claim for a higher initial rating after the initial 
award of service connection, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice know as "staged" ratings. Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, on the basis of the evidence of 
record, the criteria for a rating higher than 20 percent have 
not been met at any time during the appeal period. As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 20 percent for diabetes 
mellitus is denied.



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


